Citation Nr: 1010097	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from August 1965 
to March 1969.  He also had reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO continued and 
confirmed the previous denials of a claim of service 
connection for PTSD.  

In September 2008, the Veteran testified before the 
undersigned at a Board hearing.  A transcript has been 
associated with the file.  

The matter of service connection for an eye disability was 
also denied and was the subject of a May 2008 statement of 
the case.  The Veteran did not file a substantive appeal and 
that matter is not currently before the Board.  See 38 C.F.R. 
§ 20.200 (2009) (An appeal consists of a timely filed notice 
of disagreement in writing and after a statement of the case 
has been furnished, a timely filed substantive appeal.).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. A December 2005 RO rating decision denied a claim for 
service connection for PTSD.  The Veteran did not file a 
notice of disagreement within one year of being notified.  

2. Evidence received since the December 2005 RO rating 
decision that denied service connection for PTSD raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The RO's December 2005 decision that denied a claim of 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2. Evidence received since the December 2005 decision is new 
and material and the Veteran's claim of service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of VCAA have been 
satisfied with regard to the Veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for PTSD, in the present case, the Board concludes that this 
law does not preclude an adjudication of this matter.  The 
Board is taking action favorable to the Veteran with regard 
to the new and material issue on appeal, and a decision at 
this point poses no risk of prejudice to him.  See, 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

II. Legal Criteria 

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

III. Analysis

The RO first denied a claim for service connection for PTSD 
in July 2002.  He filed a new claim for service connection 
for PTSD in June 2005.  This claim was denied in December 
2005.  The Veteran did not file a notice of disagreement 
within one year and this decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  In June 2006, the Veteran filed a new informal claim 
for service connection for PTSD.  The RO again denied this 
claim in October 2006.  The Veteran filed a notice of 
disagreement in January 2007 and this appeal ensued.  

The Board finds that new and material evidence has been 
received subsequent to the December 2005 decision.  

In December 2005, the evidence in the claims file consisted 
of the following: service treatment and personnel records; 
statements from the Veteran; VA medical records (including a 
diagnosis of PTSD); a statement from a fellow Veteran (S.C.); 
RO reports of contact completed to clarify the Veteran's 
stressor; a statement from the Veteran's wife; and leaflets 
with Vietnamese writing submitted from the Veteran.  

After the December 2005 decision, evidence in the claims file 
included: a January 2006 VA history and physical from Dr. 
Padilla; another statement from S.C.; a January 2007 
statement from the Veteran's preacher (Y.S.); a November 2007 
statement from J.H.; May 2008 a letter from the United States 
Army and Joint Services Records Research Center (JSRRC); a 
September 2008 Board hearing transcript; and translations of 
the leaflets with Vietnamese writing.  

The January 2006 VA history and physical record from Dr. 
Padilla show current diagnoses for PTSD, among other 
diagnoses.  The November 2007 statement from J.H. speaks to 
the Veteran's recollection that one of the planes the Veteran 
worked on was lost.  J.H. was stationed with the Veteran in 
Naha, Okinawa from 1966 to 1969.  J.H. remembered going to 
the Veteran's aircraft to cannibalize items to repair other 
planes.  

Finally, the May 2008 letter from the JSRRC named all hostile 
and non-hostile damaged aircraft from the Veteran's Troop 
Carrier Squadron from August 1966 to December 1967.  One 
plane with a tail number of 55-5048 had non-hostile damage 
(in his June 2006 letter or claim to reopen the Veteran 
stated he had "lost" a plane with the tail number "55-
048").  On September 1, 1967, at Bien Hoa Air Base in 
Vietnam, the aircraft's left forward main wheel came off of 
the axle on a landing roll.  The Veteran noted next to this 
entry on the letter that he disagreed with the 
characterization of this incident as "non hostile."  

This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's service 
connection claim.  The May 2008 letter from the JSRRC tends 
to support one of the Veteran's claimed stressors.  The 
stressor confirmation is an element necessary for 
substantiating the claim for PTSD.  J.H.'s statement 
(presumed credible) also tends to substantiate the claim.  As 
the evidence is considered new and material, the claim for 
service connection for PTSD is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for PTSD; to this extent the 
claim is granted.  

REMAND

The claims file reflects that the Veteran was not sent 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding his claim for service connection for PTSD.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009).  A remand is necessary to correct 
this procedural deficiency.  

A January 2006 VA record indicates the Veteran has been 
receiving ongoing treatment for diagnosed PTSD.  On remand, 
all pertinent VA medical records should be obtained and 
associated with the file.  

There is a May 2008 letter in the file addressed to the 
Veteran's Senator from the Joint Service Records Research 
Center (JSRRC).  The original request to the JSRRC is not in 
the file.  It is not clear that the Veteran's service 
personnel records were reviewed in conjunction with this 
request.  The JSRRC letter shows that on September 1, 1967, 
at Bien Hoa Air Base in Vietnam, the aircraft's left forward 
main wheel came off of the axle on a landing roll.  The JSRRC 
stated it was non-hostile damage.  The Veteran noted next to 
this entry on the letter that this was from when enemy fire 
shot into the landing gear (he contests the JSRRC's 
characterization of the event).  

At the September 2008 hearing, the Veteran identified two 
stressors: 1) in Pleiku, September 1967, a C130A plane went 
down due to enemy fire and 2) in Bien Hoa, on the left side 
plane (tail number 55-048) a tire went out causing an 
emergency landing on September 1, 1967.  (Transcript, p 20-
24.)  No one was killed or hurt in these events.  Id.  The 
Veteran's personnel file reflects he was at McGuire Air force 
Base in New Jersey on September 2, 1967.  His personnel 
records contain some entries regarding temporary duty but it 
is unclear as to whether temporary duty was routinely 
recorded in service personnel records.  On remand, the JSRRC 
should review the Veteran's service personnel file in 
conjunction with his stressors (detailed above and at the 
September 2008 hearing) in attempt to confirm his stressors.  

If and only if a stressor of the Veteran is confirmed, the 
Veteran should receive a VA examination.  Prior to May 2005, 
the Veteran had presented only with a past diagnosis of PTSD.  
In May 2005, the Veteran was given a VA psychiatry assessment 
where he was diagnosed with Axis I PTSD, chronic and severe 
from military service in Vietnam, Cambodia, Laos, and 
Nicaragua.  Axis I also included bipolar affective disorder 
(depressed phase), and obsessive compulsive disorder traits.  
In this assessment, the Veteran described several pre-
military traumas, including: physical and emotional abuse 
from his mother; sexual abuse from a brother; and suffering a 
lack of consciousness after a car accident in high school 
where his friend (the driver) was killed.  The military 
stressors the Veteran detailed in the May 2005 assessment 
have not been confirmed.  

In a January 2006 VA history and physical record, Dr. Padilla 
diagnosed the Veteran with Axis I PTSD, chronic, severe; 
major depression with psychotic features; panic disorder with 
agoraphobia; and alcohol dependence in remission.  Attention 
deficit/hyperactivity disorder (ADHD) and bipolar disorder 
were to be ruled out.  The Veteran again referred to 
unconfirmed stressors, including a gunshot wound to the 
buttocks.  The Veteran did state he remembered flying and 
dropping flares as well as being intensely fearful in 
Vietnam.  He had little insight and poor long-term memory.  

The available VA medical records make clear that the Veteran 
has suffered multiple traumas in his lifetime.  If necessary 
on remand, the Veteran should be given a VA examination to 
determine if his diagnosed PTSD or any other diagnosed 
psychiatric disabilities are related to the verified 
stressors from service.  

Accordingly, the case is REMANDED for the following action: 

1. Review the claims folder and ensure 
that all notification and development 
action required by the VCAA are fully 
complied with and satisfied as follows: 

(a) Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims; 

(b) Notify the Veteran of the information 
and evidence he is responsible for 
providing; 

(c) Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; 

(d) Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for his 
claims.  

2. Associate all current VA medical 
records with the file. A negative reply is 
requested.  

3. Send a copy of the Veteran's personnel 
records and a copy of the May 2008 letter 
to the Veteran's Senator to the JSRRC.  On 
remand, the JSRRC should review the 
Veteran's service personnel file in 
conjunction with his stressors (detailed 
at the September 2008 hearing) in an 
attempt to confirm them (including his 
presence at the incidents): 

*	in Pleiku, September 1967, a C130A 
plane went down due to enemy fire and
*	in Bien Hoa, on the left side plane 
(tail number 55-048) a tire went out 
causing an emergency landing on 
September 1, 1967.  (Transcript, p 
20-24.)

4. Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

For each psychiatric disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related to service.  If PTSD is 
diagnosed, the examiner must determine if 
it is related to a confirmed stressor 
(detail the confirmed stressor for the 
examiner before the examination).  The 
examiner should reference: 

*	the May 2005 psychiatry assessment;
*	the January 2006 history and 
physical; 
*	the May 2008 JSRRC stressor letter; 
*	and any other important stressor 
confirmation documents.  

The rationale for all opinions must be 
provided.  

5. Following the completion of the above, 
re-adjudicate the issue of entitlement to 
service connection for PTSD.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue on 
appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


